—Judgment, Supreme Court, New York County (Patricia Williams, J., at jury trial; David Saxe, J., at sentence), rendered June 10, 1997, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court properly completed the trial in defendant’s absence. We find that the trial court conducted a sufficient inquiry as to whether defendant’s absence was deliberate (see, People v Jackman, 222 AD2d 241, lv denied 87 NY2d 974) under the circumstances present here involving defendant’s sudden disappearance immediately prior to summations after having been seen near the courtroom only a few minutes before. In any event, were we to find that the court’s inquiry concerning defendant’s absence was inadequate, we would find no basis for reversal because subsequent events confirmed the deliberate nature of defendant’s absence (see, People v Green, 216 AD2d 581, lv denied 87 NY2d 902).
We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Williams, Rubin, Buckley and Friedman, JJ.